Citation Nr: 1627284	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  15-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to January 29, 2015 and in excess of 30 percent from January 29, 2015 forward for radiculopathy of the right lower extremity.

2. Entitlement to an initial rating in excess of 20 percent prior to January 29, 2015 and in excess of 30 percent from January 29, 2015 forward for radiculopathy of the left lower extremity.

3. Entitlement to an effective date prior to December 29, 2010 for the grant of service connection for radiculopathy of the right lower extremity; specifically, entitlement to a 40 percent or greater rating for right lower extremity radiculopathy from September 26, 2003 to December 29, 2010.

4. Entitlement to an effective date prior to December 29, 2010 for the grant of service connection for radiculopathy of the left lower extremity; specifically, entitlement to a 40 percent or greater rating for left lower extremity radiculopathy from September 26, 2003 to December 29, 2010.

(The Veteran's appeal for an increased rating for the associated back disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968 and from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of entitlement to earlier effective dates for left and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From December 29, 2010 to January 5, 2015, the evidence shows moderate sciatic nerve symptoms in the lower extremities but not moderately-severe or severe.

2. From January 5, 2015 forward, the evidence shows moderately-severe sciatic nerve symptoms in the lower extremities but not atrophy or similar symptoms.


CONCLUSIONS OF LAW

1. The criteria for ratings in excess of 20 percent for lower extremity radiculopathy from December 29, 2010 to January 5, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

2. From January 5, 2015 forward, the criteria for 40 percent ratings, but not higher, for radiculopathy of the lower extremities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
In March 2004 and November 2006, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  The letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including Social Security records and private records.  VA provided examinations for the Veteran's disability claims in March 1997, October 1998, May 1999, July 2002, January 2003, June 2005, June 2009, April 2011, August 2013, January 2015, and February 2016.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his right and left leg radiculopathy should receive higher ratings based on the code for disabilities affecting the sciatic nerve, instead of the popleal nerve as assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

On September 26, 2003, the Schedule for Rating Disabilities of the spine changed to the General Rating Formula for Diseases and Injuries of the Spine and Note (1) directed the rater to evaluate any associated objective neurologic abnormalities, such as radiculopathy, separately.  The Veteran's appeal for an increased back rating, discussed in a separate decision, dates back to February 1997.  Under the September 2003 amended rating schedule, a claim for an increase for a back disability includes a claim for any associated neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for the Spine, Note (1).  The Board finds that the Veteran's pending appeal for his back included the claim for associated neurologic abnormalities.  See generally VA examinations.  Prior to September 2003, the rating schedule provided for one diagnostic code that considered back symptoms and neurological findings, instead of evaluating those neurological findings separately.  See 38 C.F.R. § 4.71, DC 5293 (2003).  Law makers found that the September 26, 2003 revision was necessary to provide for separate ratings.  Therefore, the only reasonable interpretation of the prior rating schedule is that the prior schedule considered back and neurologic symptoms together.   

The Board can only apply revised regulations beginning on the effective date of the respective revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As discussed, the effective date of the change allowing for separate neurologic ratings was September 26, 2003.  Therefore, the Veteran did not become eligible for the separate neurologic ratings until the revision went into effect.  The Board finds that he was eligible for separate ratings for right and left lower extremity radiculopathy associated with is back disability beginning on September 26, 2003.  Nevertheless, the Veteran is entitled to application of either the old or the new version of the diagnostic code, whichever is more favorable.  In order to be more favorable, his spine and neurologic ratings would need to combine for a rating greater than 60 percent.  To receive a rating in excess of 60 percent, the Veteran's left and right lower extremities would need to be rated 40 percent for moderately-severe conditions.  The issue of the appropriate rating for right and left lower extremity radiculopathy prior to December 29, 2010 is remanded for consideration by the AOJ.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  While the RO rated the Veteran's radiculopathy under Diagnostic Code 8521 for paralysis of popliteal nerve, the Veteran correctly points out that the evidence shows his sciatic nerve is affected.  The VA examiner in 2015 indicated that the nerve roots involved were the sciatic nerve.  As such, he should be rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  The Board may change a Diagnostic Code as long as the change is not arbitrary, capricious, or an abuse of discretion and does not violate protective statutes for reductions in compensation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011).  The Board notes that Diagnostic Code 8520 provides for higher ratings than Diagnostic Code 8521, so he is not prejudiced by the change.  

For paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis and 20 for moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

After a review of the evidence, the Board finds that the criteria for ratings in excess of 20 percent for right and left lower extremity radiculopathy from December 29, 2010 to January 5, 2015 have not been met but the criteria for 40 percent ratings have been met from January 5, 2015 forward.  See 38 C.F.R. § 4.124a, DC 8520.

The evidence does not show a disability picture greater than moderate symptoms prior to January 5, 2015.  The April 2011 examiner found the Veteran's lower extremities symmetrical, straight leg raise testing normal, reflexes equal, and sensation and motor strength intact.  The examiner noted that his neurologic examination was unremarkable.  In October 2011 treatment, the provider noted an ataxic gait but recorded normal muscle tone, no weakness, normal reflexes, and intact sensation.  A February 2012 treatment record shows no obvious muscle atrophy but diminished reflexes and some sensory changes below the knee bilaterally.  The Veteran complained of symptoms in his feet.  December 2012 treatment records indicate reduced muscle strength in the legs and reduced hip movement.  A January 2013 record notes falls due to loss of sensation in the legs.  In March 2013, a provider recorded abnormal muscle testing with hip movement, knee extension and flexion, and ankle dorsiflexion and plantar flexion.  An April 2013 treatment record shows the occasional use of a cane, use of a walker at home, and reduced strength in hips, knees, and ankles.  A July 2013 provider noted falls, pain, and decreased reflexes.

The August 2013 examiner found normal strength at hips, knees, and ankle plantar flexion but abnormal strength at ankle dorsiflexion and great toe extension.   There was no atrophy, normal knee reflexes, and hypoactive ankle reflexes.  The examiner noted a normal sensory exam, negative straight leg raise test, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness and found the overall condition to be severe.  February 2014 treatment records show motor weakness, paresthesias, restlessness, tingling, full strength, normal reflexes, and intact sensation but complaints of numbness and radicular pain.  An April 2014 nerve study found mild, chronic left L5 motor nerve root irritation.  In June 2014, a private provider found numbness of the feet, trouble flexing toes, and normal, good strength in the legs except for right FDI (first dorsal interosseous).  

During this period, the evidence shows that the Veteran had sensory changes in the form of pain, paresthesias, and numbness, but inconsistent findings of reflexes and strength: sometimes finding normal strength and normal reflexes.  The Board finds the April 2014 nerve study particularly probative as it employed more comprehensive diagnostic tools.  The nerve study report classified the condition as mild.  Based on the varying evidence, the Board finds that the moderate classification is appropriate to capture the waxing and waning in symptom severity.  The 20 percent ratings assigned are continued for this period as reflective of a moderate sciatic nerve disability.  See 38 C.F.R. § 4.124a.    

Beginning on January 29, 2015, the RO classified the Veteran's symptoms as severe and assigned a 30 percent rating.  Diagnostic Code 8520 does not provide for a 
30 percent rating; instead, it allows for a 40 percent rating for moderately severe symptoms and a 60 percent rating for severe symptoms with marked muscular atrophy.  38 C.F.R. § 4.124a.  The evidence shows that the Veteran had moderately severe symptoms but did not have severe symptoms, including or analogous to muscle atrophy.  Instead of the January 29 date, the Board finds that the evidence first documented worsening of symptoms slightly before, on January 5, 2015.  A January 5, 2015 private record shows decreased strength to 4/5 in the lower extremities; prior to that date, the evidence did not show consistent changes in leg strength.  

The January 2015 examiner found normal strength but hypoactive reflexes as the knees and ankles, moderate intermittent pain, paresthesias/dysesthesias and numbness bilaterally and indicated that the condition was severe.  The examiner recorded a normal sensory exam and negative straight leg raise test.  March and July 2015 treatment records show muscle weakness, numbness, and balance concerns.  A December 2015 treatment record notes some reduced strength in the right lower extremity, normal muscle tone, pain in the feet, decreased vibration sensation on the left knee and absent on the right knee, normal reflexes at the knees, absent reflexes at the Achilles tendons, and gait disturbance with falls.  In February 2016, the provider recorded that the Veteran had an antalgic gait, decreased dexterity and strength in the left leg, decreased heel tapping bilaterally, decreased heel to shin movement in the left leg, reduced muscle strength to 4/5, and loss of light touch sensation below the knee where he reported that he could not feel his feet.  The February 2016 examiner found the left lower extremity normal and noted reports of radiculopathy pain in the right calf and decreased sensation in the foot/toes but full strength, no muscle atrophy, and normal reflexes.   The 2016 examiner classified the condition in the right leg as mild.  The Veteran reported being able to walk one-eighth of a mile.  

The Board finds the symptoms of decreased strength, abnormal reflexes, and balance problems significant and indicative of a moderately-severe disability picture.  However, there is no evidence of muscle atrophy and the Veteran's muscle strength was consistently measured as four out of the maximum five.  He continued to be able to ambulate with the assistance of a cane and was able to walk up to one-eighth of a mile.  While the 2015 examiner classified his disability picture as severe, the 2016 examiner found it mild.  Without evidence of muscle atrophy or similarly debilitating symptoms, the Board finds that the Veteran's disability picture is moderately-severe but not severe, and 40 percent ratings are most appropriate.  See 38 C.F.R. § 4.124a, DC 8520.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back or lower extremities based on the evidence of record.  See 38 C.F.R. § 4.124a.  Aside from the staged ratings discussed, the evidence shows generally the same symptoms throughout the period on appeal such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's radiculopathy, such as diminished reflexes and complaints of numbness and radicular pain, are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address severity of paralysis.  The Board has also considered the reports of ambulatory problems and other functional limitations.  The Veteran's reported symptoms have been considered and contemplated by the criteria for rating neurological disabilities.  As such, the Board finds that referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.


ORDER

From December 29, 2010 to January 5, 2015, a rating in excess of 20 percent for right lower extremity radiculopathy is denied.

From December 29, 2010 to January 5, 2015, a rating in excess of 20 percent for left lower extremity radiculopathy is denied.

From January 5, 2015 forward, a 40 percent rating for right lower radiculopathy is granted.

From January 5, 2015 forward, a 40 percent rating for left lower extremity radiculopathy is granted.


REMAND

By virtue of the pending appeal for his back rating, the Board finds that the Veteran was eligible for separate ratings for his right and left lower extremity radiculopathy beginning on September 26, 2003.  However, he should only be rated under the September 26, 2003 revised code if he will receive a rating in excess of the 60 percent he has been granted under the pre-2003 code.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The AOJ has not considered the rating of the Veteran's radiculopathy prior to December 29, 2010.  The AOJ should consider this claim and only apply the revised regulation to the Veteran's claim if it proves to be more beneficial than the 60 percent rating he is receiving under the pre-2003 code.  As such, to afford the Veteran full due process, a remand for AOJ consideration in the first instance is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Consider all evidence and adjudicate whether the Veteran could receive ratings in excess of 20 percent under Diagnostic Code 8520 for his right and left lower extremity radiculopathy from September 26, 2003 to December 29, 2010.  

2. Issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


